10

11

LA

13

14

15

16

L?

18

19

20

2

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 1of20 Page ID #:1

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

LOCRANO7E 3
UNITED STATES OF AMERICA, CRNo. 1¢Y LHUU CS 3 A
Plaintiff, INDICTMENT
Vv. [21 U.S.C. § 846: Conspiracy to
Distribute, and to Possess with
TENNY GUON LIM, Intent to Distribute, Controlled
aka “The Goat,” Substances; 21 U.S.C. § 963:
aka “Max Power,” Conspiracy to Import and Export
aka “Wild,” Controlled Substances]

aka “Bruce,”

aka “Phil,”
FNU LNU,

aka “Orange Tang,”
DARIO BARUCA,

aka “Ventura,”

aka “Fat Dario,”
TAO BO LIANG,

aka “Phil,”

aka “Boobz,”
NIKOLA GALIC,

aka “Leo,”
ABATE SAMUEL ERASTO,

aka “Robert,”
JUMSHER SINGH SAROYA,

aka “Larry Bird,”
MICHAEL ALAN SHEPHERD,
ERNEST KWEKU TAYLOR,
SAYSANA LUANGKHAMDENG,

aka “Say,”

aka “George,”

aka “Wheels,”
FNU LNU,

aka “LB,”

aka “Deathmetal,”

 

(5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 2 of 20 Page ID #:2

TYE MCNABB,

DAVID BRUNO JONER,
aka “Boss Bob,”

AMY KIM HARTLMUELLER-TORRES,
aka “Betty,”

JEFF ALLYN WALKER,
aka “Mark,” and

DENNY VUONG,

Defendants.

 

 

 

The Grand Jury charges:
COUNT ONE
[21 U.S.C. § 846]

A. OBJECTS OF THE CONSPIRACY

 

Beginning on a date unknown and continuing until on or about May
3, 2019, in Los Angeles County, Orange County, and San Bernardino
County, each within the Central District of California, in the
country of Canada, and elsewhere, defendants TENNY GUON LIM, also
known as (“aka”) “The Goat,” aka “Max Power,” aka “Wild,” aka
“Bruce,” aka “Phil” (“LIM”), First Name Unknown Last Name Unknown
(“FNU LNU”), aka “Orange Tang” (“ORANGE TANG”), DARIO BARUCA, aka
“Ventura,” aka “Fat Dario” (“BARUCA”), TAO BO LIANG, aka “Phil,” aka
“Boobz” (“LIANG”), NIKOLA GALIC, aka “Leo” (“GALIC”), ABATE SAMUEL
ERASTO, aka “Robert” (“ERASTO”), JUMSHER SINGH SAROYA, aka “Larry
Bird” (“SAROYA”), MICHAEL ALAN SHEPHERD (“SHEPHERD”), ERNEST KWEKU
TAYLOR (“TAYLOR”), SAYSANA LUANGKHAMDENG, aka “Say,” aka “George,”
aka “Wheels” (“LUANGKHAMDENG”), FNU LNU, aka “LB,” aka “Deathmetal”
(“LB”), TYE MCNABB (“MCNABB”), DAVID BRUNO JONER, aka “Boss Bob”
(“JONER”), AMY KIM HARTLMUELLER-TORRES, aka “Betty” (“TORRES”), JEFF
ALLYN WALKER, aka “Mark” (“WALKER”), and DENNY VUONG (“VUONG”), and

others known and unknown to the Grand Jury, conspired and agreed with

 

 
10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 30f 20 Page ID #:3

each other to knowingly and intentionally distribute and to possess
with intent to distribute the following controlled substances:

1. at least five kilograms of a mixture and substance
containing a detectable amount of cocaine, a Schedule II narcotic
drug controlled substance, in violation of Title 21, United States
Code, Sections 841(a) (1), (b) (1) (A) (42) (TI);

2. at least 500 grams of a mixture and substance containing a
detectable amount of cocaine, a Schedule II narcotic drug controlled
substance, in violation of Title 21, United States Code, Sections
841 (a) (1), (b) (1) (B) (44) (ITT);

3. at least 50 grams of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841(a) (1), (b) (1) (A) (viii); and

4. 3,4-Methylenedioxyamphetamine (“MDMA” or “ecstasy”), a
Schedule I controlled substance, in violation of Title 21, United
States Code, Sections 841(a) (1), (b) (1) (C).

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

 

ACCOMPLISHED

The objects of the conspiracy were to be accomplished, in
substance, as follows:

1. Defendants LIM, ORANGE TANG, and LB and others known and
unknown would arrange to purchase bulk quantities of cocaine and
methamphetamine from the United States for importation to Canada and
other locations for re-sale, in exchange for bulk quantities of MDMA
or for currency.

2. Defendant LIM and others known and unknown would arrange
for the transportation of MDMA from Canada into the United States for

re-sale.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 4of20 Page ID #:4

3. Defendants LIM, ORANGE TANG, BARUCA, GALIC, ERASTO, SAROYA,
SHEPHERD, LB, MCNABB, JONER, and TORRES, and others known and unknown
would arrange for the transportation of cocaine and methamphetamine
from the United States to Canada and other locations for re-sale.

4. Defendant LIM and others known and unknown would provide
code names, telephone numbers, and serial numbers of dollar bills to
co-conspirators to use as a “token” for identification purposes
during the exchange of cocaine and MDMA in the United States.

5. Defendant VUONG would provide encrypted Blackberry devices
to other co-conspirators to use to communicate with each other
regarding drug trafficking business, including the transportation of
cocaine, MDMA, and methamphetamine between the United States and
Canada.

6. Defendant SAROYA, acting at the direction of defendant LIM,
would meet with co-conspirators in the United States to establish new
sources of supply for cocaine and new routes for transportation of
cocaine from the United States to Canada.

7. Defendant LUANCHKHAMDENG would deliver MDMA from Canada to
co-conspirators in the United States for re-sale.

8. Defendants LIANG, LUANGKHAMDENG, and WALKER would pick up
cocaine from co-conspirators in the United States for eventual
transportation to Canada for re-sale.

9. Defendant TAYLOR would travel to the United States to pass
messages from Canadian co-conspirators to co-conspirators in the
United States to facilitate the transportation of cocaine, MDMA, and

methamphetamine between Canada and the United States.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 5of20 Page ID #:5

Cc. OVERT ACTS

In furtherance of the conspiracy and to accomplish its objects,
on or about the following dates, defendants LIM, ORANGE TANG, BARUCA,
LIANG, GALIC, ERASTO, SAROYA, SHEPHERD, TAYLOR, LUANGKHAMDENG, LB,
MCNABB, JONER, TORRES, WALKER, and VUONG, and others known and
unknown to the Grand Jury, committed various overt acts in Los
Angeles County, Orange County, and San Bernardino County, each within
the Central District of California, in the country of Canada, and
elsewhere, including, but not limited to, the following:

1. On or about April 20, 2017, using coded language in a
series of text messages, defendant LIM informed a co-conspirator, who
later agreed to cooperate with law enforcement (“CHS1”), that
defendant LIM could send MDMA once a week from Canada to CHS1 in the
Los Angeles, California area, and that on the following day defendant
LIM would give CHS1 the schedule for upcoming deliveries of MDMA.

2. On or about April 21, 2017, using coded language in a text
message, defendant LIM told CHS1 that defendant LIM had 24 kilograms
of MDMA ready to send to CHS1.

3. On or about April 21, 2017, using coded language in a text
message, defendant LIM told CHS1 that defendant LIM missed this
week’s shipment of MDMA and would have to wait for next week to send
MDMA to CHS1.

4, On or about April 24, 2017, using coded language in a text
message, defendant LIM told CHS1 that defendant LIM had 24 kilograms
of MDMA ready to send to CHS1.

Importation of Approximately 25 Kilograms of Suspected MDMA

 

5. On or about May 7, 2017, using coded language in a series
of text messages, defendant LIM told CHS1 that defendant LIM had

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 6 of 20 Page ID #:6

three drug couriers, including defendant LUANGKHAMDENG, waiting in
Long Beach, California to pick up cocaine from CHS1, and defendant
LIM asked CHS1 to arrange to deliver the cocaine to defendant LIM’s
drug couriers the following day.

6. On or about May 9, 2017, using coded language in a series
of text messages, defendant LIM instructed CHS1 to tell defendant
LUANGKHAMDENG to return to Canada from the United States because the
cocaine that defendant LIM was supposed to receive was not yet ready
for pick up.

7. On or about May 14, 2017, using coded language in a series
of text messages, defendant LIM told CHS1 that defendant LIM believed
the encrypted cellular devices the conspirators had been using to
communicate with each other had been “compromised” by the National
Security Agency; that defendant LIM was going to start using
different encrypted cellular devices that were “resistant from law
enforcement”; and that defendant LIM would send new encrypted devices
to CHS1 to use in future communications in furtherance of the
conspiracy.

8. On or about May 14, 2017, using coded language in a text
message, defendant LIM asked CHS1 whether CHS1 had cocaine to send to
defendant LIM in Canada, and whether defendant LIM should send MDMA
to CHS1 in Long Beach as compensation for such cocaine.

9. On or about May 15, 2017, using coded language in a text
message, defendant LIM told CHS1 that defendant’s LIM’s “partners”
wanted to send more MDMA to CHS1 in Long Beach, but that the partners
wanted to know whether CHS1 had cocaine ready to send to Canada.

10. On or about May 23, 2017, using coded language in a series
of text messages, defendant LIM asked CHS1 whether CHS1 would have

6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 7 of 20 Page ID #:7

the cocaine ready to send to Canada that week, and whether defendant
LIM should send more MDMA from Canada to CHS1 in Long Beach.

11. On or about May 26, 2017, using coded language in a text
message, defendant LIM told CHS1 that defendant LUANGKHAMDENG would
deliver MDMA to CHS1 that Sunday or sometime after, and defendant LIM
asked CHS1 whether CHS1 had cocaine ready to give to defendant
LUANGKHAMDENG in exchange for the MDMA.

12. On or about May 29, 2017, using coded language in a series
of text messages, defendant LIM told CHS1 that defendant
LUANGKHAMDENG may not be able to travel from Canada to Long Beach to
deliver MDMA to and pick up cocaine from CHS1, but that defendant LIM
would attempt to arrange defendant LUANGKHAMDENG’ s travel to Long
Beach to do so.

13. On or about June 2, 2017, using coded language in a series
of text messages, defendant LIM told CHS1 that defendant
LUANGKHAMDENG would leave Vancouver, British Columbia, Canada, on
Monday to deliver MDMA to and pick up cocaine from CHS1 in Long
Beach.

14. On or about June 5, 2017, using coded language in a series
of text messages, defendant LIM told CHS1 that defendant
LUANGKHAMDENG had to delay his trip to Long Beach to deliver MDMA and
pick up cocaine until the following day.

15. On or about June 10, 2017, defendant LUANGKHAMDENG
attempted to cross the United States-Canada border in Blaine,
Washington while in possession of approximately 24.2 kilograms of

suspected MDMA in his vehicle, which he intended to distribute.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 8 of 20 Page ID #:8

Discussion of Transportation of Cocaine from California to Canada

 

16. On or about September 6, 2017, using coded language in a
series of text messages, defendant WALKER asked defendant MCNABB
whether defendant MCNABB had any good news about the transportation
of cocaine from California to Canada that week; to which defendant
MCNABB responded that defendant WALKER would receive payment on
September 12, 2017 for a prior load of cocaine he had transported.

17. On or about November 27, 2017, using coded language in a
series of text messages, defendant WALKER asked defendant MCNABB for
the location in California at which defendant WALKER would pick up
cocaine; to which defendant MCNABB replied that a third party would
call defendant WALKER on his cellular phone that evening with the
location.

18. On or about November 28, 2017, in a text message, defendant
WALKER sent defendant MCNABB a photograph of the serial number of a
dollar bill, which defendant WALKER would use as a “token” for
identification purposes when picking up cocaine in California.

19. On or about November 30, 2017, using coded language in a
text message, defendant WALKER told defendant MCNABB that he would
return from California that evening with cocaine defendant WALKER
received that day.

20. On or about November 30, 2017, using coded language in a
series of text messages, defendant WALKER asked defendant MCNABB
whether defendant WALKER would be paid in Canadian or Mexican
currency for transporting cocaine; to which defendant MCNABB replied
that they would talk in person about it the following day.

21. On or about December 1, 2017, using coded language in a
series of text messages, defendant WALKER asked defendant MCNABB when

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 9of 20 Page ID #:9

they should meet up that day so that defendant WALKER could pick up
$10,000 as payment for transporting cocaine.

Sale of Encrypted Devices to Discuss Drug Trafficking

 

22. On or about February 3, 2018, using coded language in a
recorded telephone call, defendant LIM told an individual whom he
believed to be a drug supplier, but who was, in fact, cooperating
with law-enforcement (“CHS2”), that defendant LIM had a drug courier
who could pick up cocaine in the Los Angeles area for transportation
to Canada.

23. On or about February 3, 2018, using coded language in a
recorded telephone call, defendant LIM told CHS2 that defendant LIM
would send CHS2 the phone number of a co-conspirator who would sell
encrypted cellular devices to CHS2 for use in securely communicating
with defendant LIM about drug trafficking.

24. On or about February 6, 2018, using coded language in a
text message, defendant LIM asked CHS2 whether CHS2 would have
cocaine ready this week for delivery to defendant LIM.

25. On or about February 6, 2018, using coded language in a
text message, defendant LIM sent CHS2 a code name and phone number
for defendant VUONG who would sell CHS2 encrypted cellular devices.

26. On or about February 9, 2018, in Alhambra, California,
defendant VUONG, acting at the direction of defendant LIM, sold two
encrypted cellular devices to an undercover agent posing as an
associate of CHS2 in exchange for $2,500.

27. On or about February 14, 2018, using coded language in a
series of text messages, defendant LIM ordered 25 kilograms of
cocaine from CHS2 and gave CHS2 a code name and phone number for the
individual who would pick up the cocaine from CHS2; defendant LIM

9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 10 of 20 Page ID #:10

also sent a serial number of a dollar bill, which the individual
would use to identify himself.

Discussion of Transportation of Cocaine from California to Canada

 

28. On or about March 2, 2018, using coded language in a text
message, defendant MCNABB told defendant WALKER that there would be
no transportation of cocaine the following day.

29. On or about March 2, 2018, using coded language in a text
message, defendant WALKER told defendant MCNABB that defendant WALKER
was waiting to cross the border from Canada back to the United
states.

Possession with Intent to Distribute Approximately 47 Kilograms of

 

Methamphetamine and 5 Kilograms of Cocaine

 

30. On or about March 7, 2018, in Redlands, California,
defendants ERASTO and GALIC rented a storage locker at Extra Space
Storage (the “Extra Space Storage locker”) for the purpose of storing
controlled substances.

31. On or about March 11, 2018, using coded language in a
recorded telephone call, defendant LIM told CHS2 that defendant LIM
would give CHS2 the phone number for defendant LIM’s associate for
CHS2 to use in setting up a meeting in the Los Angeles area to
discuss the transportation of cocaine from California to Canada.

32. On or about March 15, 2018, in Redlands, California,
defendant SHEPHERD rented a storage locker at Public Storage (the
“Public Storage locker”) for the purpose of storing controlled
substances.

33. On or about March 17, 2018, using coded language in a text
message, defendant LIM sent CHS2 a code name, phone number, and
dollar bill serial number for defendant SAROYA, who would meet with

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 11o0f 20 Page ID #:11

CHS2’s associate in the Los Angeles area in order to discuss the
transportation of cocaine from California to Canada.

34. On or about March 28, 2018, in Los Angeles, defendant
SAROYA, acting at the direction of defendant LIM, met with an
undercover agent (“UC1”) posing as an associate of CHS2 in order to
discuss the transportation of cocaine from California to Canada.

35. On or about March 28, 2018, in Los Angeles, defendant
SHEPHERD waited in a vehicle outside the location where defendant
SAROYA met with UC1 posing as an associate of CHS2.

36. On or about April 4, 2018, using coded language in a text
message, defendant SAROYA informed defendant ERASTO that he would
remove controlled substances from the Extra Space Storage locker,
which defendants ERASTO and GALIC had rented the previous month, that
evening.

37. On or about April 4, 2018, in Redlands, California,
defendants SAROYA and SHEPHERD removed controlled substances from the
Extra Space Storage locker.

38. On or about April 4, 2018, in Redlands, California,
defendants SAROYA and SHEPHERD put the controlled substances they had
removed from the Extra Space Storage locker into the Public Storage
locker.

39. On or about April 5, 2018, in Redlands, California,
defendant SAROYA and SHEPHERD transferred controlled substances from
the Public Storage locker into a vehicle driven by defendant SAROYA.

AO. On or about April 5, 2018, in Kern County, California,
defendant SAROYA knowingly and intentionally possessed approximately

46.6 kilograms of methamphetamine in his vehicle.

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 12 of 20 Page ID #:12

41. On or about April 5, 2018, in Redlands, California,
defendant SHEPHERD knowingly and intentionally possessed
approximately 4.984 kilograms of a mixture and substance containing a
detectable amount of cocaine in the Public Storage locker.

42. On or about May 3, 2018, using coded language in a recorded
prison visit video, defendant TAYLOR asked defendant SHEPHERD whether
there were any controlled substances left in the Public Storage
locker or the Extra Space Storage locker, to which defendant SHEPHERD
replied that all of the controlled substances had been seized by law
enforcement.

43. On or about May 3, 2018, using coded language in a recorded
prison visit video, defendant SHEPHERD assured defendant TAYLOR that
defendant SHEPHERD would not cooperate with law enforcement.

44, On or about May 3, 2018, using coded language in a recorded
prison visit video, defendant TAYLOR told defendant SHEPHERD that the
organization would help defendant SHEPHERD with his legal case after
his arrest.

45. On or about May 3, 2018, using coded language in a recorded
prison visit video, defendant SHEPHERD told defendant TAYLOR that
other conspirators may be cooperating with law enforcement.

Pick Up of Approximately 30 Kilograms of Sham Cocaine

 

46. On or about May 4, 2018, using coded language in a series
of text messages, defendant LIM sent CHS2 a code name, phone number,
and dollar bill serial number for defendant WALKER so that CHS2 could
arrange for defendant WALKER to pick up 36 kilograms of cocaine from
CHS2 on behalf of defendant LIM.

47. On or about May 9, 2018, using coded language in a series
of text messages, defendant LIM sent CHS2 a code name, phone number,

12

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 13 0f 20 Page ID #:13

and dollar bill serial number for defendant LIANG so that CHS2 could
arrange for defendant LIANG to pick up 36 kilograms of cocaine from
CHS2 on behalf of defendant LIM.

48. On or about May 9, 2018, using coded language in a recorded
telephone call, defendant LIM, pretending to be defendant LIANG,
attempted to arrange a meeting with an undercover agent posing as an
associate of CHS2 (“UC2”) to pick up cocaine.

49. On or about May 15, 2018, using coded language in a
recorded telephone call, defendant LIANG arranged to meet UCz2 the
following morning to pick up cocaine on behalf of defendant LIM.

50. On or about May 15, 2018, using coded language in a text
message, defendant LIM told CHS2 to have UC2 distribute only 30
kilograms of cocaine to defendant LIANG, and that another courier
would pick up the remainder of the cocaine to be delivered to
defendant LIM.

51. On or about May 16, 2018, using coded language in a text
message, defendant LIANG told UC2 to bring use one luggage bag with
wheels to hold all of the cocaine that UC2 would provide to defendant
LIANG that day.

52. On or about May 16, 2018, in Costa Mesa, California,
defendant LIANG picked up from UC2 approximately 30 kilograms of a
substance defendant LIANG believed to be cocaine.

53. On or about May 16, 2018, using coded language in a series
of text messages, defendant LIANG told defendant LIM that he opened
one of the packages he received from UC2 and the cocaine appeared to
be of poor quality; to which defendant LIM responded that defendant

LIANG should return the substance to UC2.

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 14 of 20 Page ID #:14

54. On or about May 16, 2018, using coded language in a series
of text messages, defendant LIM told CHS2 that the cocaine defendant
LIANG picked up from UC2 was not real cocaine, and that defendant
LIANG wanted to return the cocaine.

55. On or about May 16, 2018, in Costa Mesa, California,
defendant LIANG knowingly and intentionally possessed approximately
14.6 grams of cocaine base and drug paraphernalia.

Possession with Intent to Distribute Approximately 90.Kilograms of

 

Cocaine

56. On or about May 21, 2018, using coded language in a series
of text messages, defendant WALKER asked whether defendants JONER and
TORRES had confirmed the next delivery of cocaine, to which defendant
JONER replied that the delivery was confirmed for Wednesday, but
defendant TORRES then clarified that the delivery had not yet been
confirmed.

57. On or about May 23, 2018, using coded language in a text
message, defendant TORRES instructed defendant WALKER to leave the
next morning to pick up cocaine in California.

58. On or about May 25, 2018, using coded language in a series
of text messages, defendant WALKER informed defendants JONER and
TORRES that the delivery of cocaine would be delayed by seven hours,
and defendant JONER instructed defendant WALKER to offer to pay money
to expedite the delivery.

59. On or about May 26, 2018, using coded language in a text
message, defendant TORRES informed defendant WALKER that the cocaine
delivery was scheduled for that morning.

60. On or about May 26, 2018, using coded language in a series
of text messages, defendant WALKER informed defendants TORRES and

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 15 of 20 Page ID #:15

JONER that defendant WALKER was scheduled to arrive in Washington
State with cocaine the following night.

61. On or about May 26, 2018, using coded language in a series
of text messages, defendant TORRES informed defendants WALKER and
JONER that they would transport the cocaine across the United States-—
Canada border that Monday.

62. On or about May 26, 2018, in Fresno, California, defendant
WALKER knowingly and intentionally possessed approximately 90.2
kilograms of a mixture and substance containing a detectable amount
of cocaine.

63. On or about May 27, 2018, using coded language in a text
message, defendant WALKER told defendant TORRES that a federal agent
was watching defendants TORRES and JONER.

64. On or about June 2, 2018, using coded language in a text
message, defendant LB told defendant JONER that they should try to
cross the United States-Canada border without any drugs to see if
they are stopped by law enforcement at the border, to which defendant
JONER agreed.

65. On or about June 3, 2018, in his residence in Fall City,
Washington, defendant JONER knowingly and intentionally possessed
approximately 0.713 grams of a mixture and substance containing a
detectable amount of cocaine, approximately $41,526 in U.S. currency,
and six firearms.

66. On or about June 6, 2018, using coded language in a series
of text messages, defendant JONER told defendant LB that a third
party could get a report of defendant WALKER’s traffic stop, during
which law enforcement had seized approximately 90.2 kilograms of
cocaine; defendant LB replied that they had to show their Mexican

15

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 16 of 20 Page ID #:16

drug suppliers some documentation of the seizure to prove the cocaine
had been seized by law enforcement to avoid owing the drug suppliers
half of the value of the seized cocaine.

67. On or about June 9, 2018, using coded language in a text
message, defendant LB asked defendant JONER whether defendant LB
could send a third party to pick up at least half of the $1,055,700
that defendant JONER owed to Mexican drug suppliers for the cocaine
that law enforcement had seized from defendant WALKER.

68. On or about June 12, 2018, using coded language in a text
message, defendant JONER told defendant LB that defendant JONER was
working on acquiring the money owed to Mexican drug suppliers.

Search Warrant of Defendant MCNABB’ s Residence

 

69. On or about November 7, 2018, in his residence in Sultan,
Washington, defendant MCNABB knowingly and intentionally possessed
approximately 4.797 grams of a mixture and substance containing a
detectable amount of cocaine and a loaded Smith and Wesson revolver.

Discussions About Continuing Drug Trafficking Business

 

70. On or about January 22, 2019, using coded language in a
text message, defendant ORANGE TANG told CHS2 that unnamed co-
conspirators were investigating whether CHS2 was responsible for the
arrest of defendant LUANGKHAMDENG on June 10, 2017.

71. On or about January 29, 2019, using coded language in a
series of text messages, defendant ORANGE TANG told CHS2 that
defendant ORANGE TANG had cocaine buyers in Australia and was
interested in meeting with CHS2’s associate to discuss exporting
cocaine to Australia.

72. On or about February 14, 2019, using coded language ina
text message, defendant ORANGE TANG told an individual he believed to

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 17 of 20 Page ID #:17

be an associate of CHS2, but who was, in fact, an undercover agent
(“UC2”), that defendant ORANGE TANG would like to partner with UC2 to
transport cocaine to Australia for further distribution there.

73. On or about February 18, 2019, using coded language in a
text message, defendant ORANGE TANG asked UC2 whether defendant
ORANGE TANG could purchase cocaine in Los Angeles.

74. On or about February 19, 2019, using coded language in a
text message, defendant ORANGE TANG told UC2 that defendant ORANGE
TANG wanted to buy 20 to 30 kilograms of cocaine from UC2 every 10
days.

75. On or about February 27, 2019, using coded language in a
series of text messages, defendant ORANGE TANG told UC2 that
defendant ORANGE TANG would wire payment in U.S. dollars to Mexico
after defendant ORANGE TANG’s co-conspirators received the cocaine
from UC2.

76. On or about April 12, 2019, in a text message, defendant
ORANGE TANG gave UC2 a phone number to use in communicating with
defendant ORANGE TANG about drug trafficking.

77. On or about April 12, 2019, in a recorded phone call,
defendant BARUCA told uc2 that defendant ORANGE TANG had instructed
defendant BARUCA to find out from UC2 how much cocaine he could
provide to defendant ORANGE TANG’s organization.

78. On or about April 12, 2019, using coded language in a
series of text messages, defendant ORANGE TANG assured UC2 that
defendant BARUCA was his “partner” who operates the organization’s

drug trafficking business in Vancouver.

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 18 of 20 Page ID #:18

COUNT TWO
[21 U.S.C. § 963)

A. OBJECTS OF THE CONSPIRACY

 

Beginning on a date unknown and continuing until on or about May
3, 2019, in Los Angeles County, Orange County, and San Bernardino
County, each within the Central District of California, in the
country of Canada, and elsewhere, defendants TENNY GUON LIM, also
known as (“aka”) “The Goat,” aka “Max Power,” aka “Wild,” aka
“Bruce,” aka “Phil” (“LIM”), First Name Unknown Last Name Unknown
(“FNU LNU”), aka “Orange Tang” (“ORANGE TANG”), DARIO BARUCA, aka
“Ventura,” aka “Fat Dario” (“BARUCA”), TAO BO LIANG, aka “Phil,” aka
“Boobz” (“LIANG”), NIKOLA GALIC, aka “Leo” (“GALIC”’), ABATE SAMUEL
ERASTO, aka “Robert” (“ERASTO”), JUMSHER SINGH SAROYA, aka “Larry
Bird” (“SAROYA”), MICHAEL ALAN SHEPHERD (“SHEPHERD”), ERNEST KWEKU
TAYLOR (“TAYLOR”), SAYSANA LUANGKHAMDENG, aka “Say,” aka “George,”
aka “Wheels” (“LUANGKHAMDENG”), FNU LNU, aka “LB,” aka “Deathmetal”
(“LB”), TYE MCNABB (“MCNABB”), DAVID BRUNO JONER, aka “Boss Bob”
(“JONER”), AMY KIM HARTLMUELLER-TORRES, aka “Betty” (“TORRES”), and
JEFF ALLYN WALKER, aka “Mark” (“WALKER”), and others known and
unknown to the Grand Jury, conspired and agreed with each other to
knowingly and intentionally:

1. Import into the United States 3,4-Methylenedioxyamphetamine
(“MDMA” or “ecstasy”), a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 952(a),

960 (a) (1), (b) (3);

2. Export from the United States at least five kilograms of a
mixture and substance containing a detectable amount of cocaine, a
Schedule II narcotic drug controlled substance, in violation of Title

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 19 of 20 Page ID #:19

21, United States Code, Sections 953(a), 960(a) (1), (bo) (1) (B) (41);
and

3. Export from the United States at least 500 grams of a
mixture and substance containing a detectable amount of cocaine, a
Schedule II narcotic drug controlled substance, in violation of Title
21, United States Code, Sections 953(a), 960(a) (1), (b) (2) (B) (ii).

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

 

ACCOMPLISHED

The objects of the conspiracy were to be accomplished, in
substance, through the means set forth in Section B, Paragraphs 1
through 9, of Count One, which are hereby re-alleged and incorporated
by reference as if fully set forth herein.
Cc. OVERT ACTS

In furtherance of the conspiracy and to accomplish its objects,
on or about the following dates, defendants LIM, ORANGE TANG, BARUCA,
LIANG, GALIC, ERASTO, SAROYA, SHEPHERD, TAYLOR, LUANGKHAMDENG, LB,
MCNABB, JONER, TORRES, and WALKER, and others known and unknown to
the Grand Jury, committed various overt acts in Los Angeles County,
Orange County, and San Bernardino County, each within the Central
District of California, in the country of Canada, and elsewhere,
//
//
//
//

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24°

25

26

27

28

 

 

Case 2:19-cr-00275-ODW Document1 Filed 05/03/19 Page 20 of 20 Page ID #:20

including, but not limited to, Overt Acts 1-78, as set forth in Count

One, which are hereby re-alleged and incorporated by reference as if

fully set forth herein.

A TRUE BILL

/S/

 

Foreperson
NICOLA T. HANNA
United States Attorney
orm e
Soot CA rey Ror:

Lepaty Chie’, Crimnal Dirtsion
LAWRENCE S. MIDDLETON

Assistant United States Attorney
Chief, Criminal Division

CAROL A. CHEN

Assistant United States Attorney

Chief, International Narcotics,
Money Laundering, and Racketeering
Section

VICTORIA A. DEGTYAREVA

Assistant United States Attorney

International Narcotics, Money
Laundering, and Racketeering Section

20

 
